DETAILED ACTION
The Office Action is responsive to the communication filed on 11/7/2021.
Claims 1-2 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1-2
Regarding claim 1, the prior art as described in the prosecution history describes:
A programmable controller that 
allocates, to a plurality of paths, allocation times obtained by dividing executable time in one operation cycle at a predetermined ratio, and 
executes sequence programs of the paths in the respective allocation times, 

However, regarding claim 1
the programmable controller comprising:
an extra time accumulation unit that accumulates extra time; 
a sequence execution unit that executes the sequence programs within the respective allocation times and accumulates remaining time in the extra time accumulation unit as extra time when execution of each of the sequence programs ends before an end of a corresponding allocation time of the allocation times; 
a surplus time determination unit that determines whether or not surplus time occurs on basis of the extra time accumulated in the extra time accumulation unit; and 
a divided sequence determination unit that 
determines whether each of the sequence programs is executed after being divided by the sequence execution unit when the surplus time determination unit determines that the surplus time occurs, and 
instructs the sequence execution unit to execute a remainder of a divided sequence program in the surplus time in accordance with a result of the determination.

Dependent claim 2 depends from independent claim 1 and is allowable for the same reasons as described above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2017/0003672 (Ishikawa) describes calculating a surplus look-ahead position after a period elapses.  However, Ishikawa does not teach or suggest accumulating excess time during execution of the control program for executing a remainder of a sequence program.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher E. Everett/Primary Examiner, Art Unit 2116